 

January 30, 2020

Honorable Judge Shubb

Honorable Judge Morrison C. England, Jr.
Eastern District US Federal Court
Matsuyi Federal Courthouse
Sacramento, CA 95814

Re: Case #2:19-CR-0043-MCE, McCoy, Alicia
Your Honors,

I’m writing you this letter in desperate hopes that you are able and willing to help me with my
legal dilemma. The unexpected absence of Judge England necessitates this correspondence be
addressed to you (Judge Shubb), primarily. According to my information, my case has been
assigned to you, at least for the time being.

| am requesting to have a new panel attorney appointed to represent me in the above cited
case. My current attorney, David Garland, is not providing competent representation. My
charges are serious and my freedom is in jeopardy. | have not seen any discovery. | have not
received my indictment, complaint or an arrest warrant. My codefendants have their
discoveries and have plea offers to consider. They are informed and prepared to make
decisions. | am asking for an attorney to help me get there. Attorney Garland has been by and
large, mute and invisible. Phone calls are seldom answered. When contact is successful,
promises are made. Those are not kept. | have used all avenues possible in order to reach
Attorney Garland.
’
&

Case#2:19-CR-0043-MCE

In May of 2019 | was remanded from on Pre-trial due to an incident at rehab. | was cleared to
return to treatment several months ago. Attorney Garland did not file the paperwork. He still
has not done so. In September of 2019, my father passed away. Attorney Garland did get
permission for me to go home. Unfortunately, due to his slow response to my many requests, |
arrived one day after my Dad’s death.

Between then and now many other things have added to the stress of no communication with
Attorney Garland. My grandfather has passed away. My mother is very ill and will be having
major surgery next month. | have no expectation, based on past performance, of legal relief
available to me considering these stressful times. -

Mr. Garland may be an excellent attorney, but under these circumstances, | really need to have
someone else represent me. | believe my conflicts concerning him are irreconcilable due to a
complete breakdown in communication sufficient to prevent an adequate defense.

With the sound discretion of the court, | would like Attorney Garland relieved from my case, .
referenced above. | would like a new attorney appointed to properly guide me through the

process with a fighting chance.

Thank you for your time.

Sincerely,

Alicia McCoy

2:19-CR-0043-MCE

AM/Isc
